Citation Nr: 1048224	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from June 1971 to 
September 1975 and from January 1991 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2005 and October 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran was scheduled for a Board hearing at the RO in July 
2008.  He failed to report for the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn. 

This case was previously before the Board in February 2009, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.  

A review of the Veteran's service treatment records (STRs) shows 
that in April 1991, while the Veteran was serving his second 
period of active service, he was seen for complaints of cold 
symptoms.  At that time, his blood pressure was noted to be 
145/84.  The only other blood pressure reading of record 
subsequent to the April 1991 reading, is a blood pressure reading 
of 142/92 noted on the Veteran's September 1995 Reserve 
separation examination report.

In July 2009, the Veteran was afforded a VA examination.  The 
examiner reported that while the Veteran did have a blood 
pressure reading of 142/92 in September 1995, all his prior 
readings were within normal limits.  The examiner reported that 
while the one high reading he noted might suggest hypertension, a 
diagnosis of hypertension is not made based on a single reading 
and the diagnostic criteria would not be met unless he had repeat 
measurements taken on separate days, confirming the findings.  
The Board notes that the examiner did not address the etiology of 
the Veteran's hypertension in the examination report, nor did the 
examiner address the Veteran's high blood pressure reading in 
April 1991.  

The Board notes that there is no evidence of record that the 
Veteran was diagnosed with hypertension while in active service.  
However, the Veteran has not claimed that he was, but rather that 
his current hypertension had its onset while he was in active 
service.  

Given the fact that the Veteran had a high blood pressure reading 
while in active service in April 1991 and the only subsequent 
reading of record was also high, the Board finds that the Veteran 
should be afforded a VA examination to determine the nature and 
etiology of the Veteran's hypertension. 

The Board finds that the issue of entitlement to service 
connection for heart disability is inextricably intertwined with 
the issue of whether the Veteran's claim of entitlement to 
service connection for hypertension is ultimately granted.  
Therefore, it cannot be adjudicated at this time.  

Additionally, the Veteran has reported that he was first 
diagnosed with coronary artery disease (CAD) in 1998, when he had 
his first surgical procedure to place a stent.  The Veteran 
reported subsequent stent placement in 1999.  There is no 
documentation of this treatment of record.  Additionally, there 
is no documentation of the Veteran's initial diagnosis of 
hypertension of record.  In April 2004, the Veteran submitted a 
VA Form 21-4142 authorizing the release of medical records to VA 
from the Vancouver Clinic in Washington State.  On the VA Form 
21-4142, the Veteran specifically stated that he had received 
treatment for his heart disability from that facility.  There is 
no evidence of record indicating that VA has made attempts to 
obtain these records.  The Board finds that VA should attempt to 
obtain these treatment records prior to rendering a decision in 
this case. 

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake all 
indicated development to obtain treatment 
records identified by the Veteran, to 
specifically include records from the 
Vancouver Clinic.  All attempts to obtain 
these records should be recorded in the 
claims files.  If such attempts should be 
unsuccessful, it should be so noted in the 
claims files and the Veteran should be 
notified of such.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
other outstanding, pertinent medical 
records, to include treatment records from 
the VA Medical Center.

3.	Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of his hypertension.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination of the Veteran 
and the review of the record, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's 
hypertension is etiologically related to 
his active service, to include whether it 
had its onset during active service.  In 
providing the opinion, the examiner should 
specifically consider the Veteran's April 
1991 in service blood pressure reading of 
145/84.  

The rationale for all opinions expressed 
must be provided.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

